*471Judgment, Supreme Court, New York County (Barbara F. Newman, J.), rendered June 29, 2010, as amended July 21, 2010, convicting defendant, upon his plea of guilty, of criminal sexual act in the first degree, and sentencing him to a term of five years, unanimously affirmed.
The court properly denied defendant’s motion to withdraw his guilty plea. “When a defendant moves to withdraw a guilty plea, the nature and extent of the fact-finding inquiry rest[s] largely in the discretion of the Judge to whom the motion is made and a hearing will be granted only in rare instances” (People v Brown, 14 NY3d 113, 116 [2010] [internal quotation marks omitted]). Defendant received a full opportunity to present his arguments, which were properly rejected by the court (see People v Frederick, 45 NY2d 520 [1978]). Defendant was represented by new counsel, who made a written plea withdrawal motion. Neither defendant nor his counsel sought to amplify the written submissions, and no hearing was requested.
The record establishes the voluntariness of the plea. Defendant did not substantiate his claims that his plea was involuntary or that the attorney who represented him at the time of the plea rendered ineffective assistance. To the extent the record permits review, we find that defendant received effective assistance in connection with his plea (see People v Ford, 86 NY2d 397, 404 [1995]; see also Hill v Lockhart, 474 US 52, 59 [1985]). Concur — Mazzarelli, J.P., Saxe, Moskowitz, Manzanet-Daniels and Román, JJ.